          Case 6:20-cv-00916-ADA Document 6 Filed 10/08/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                   §
 BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00889-ADA
 DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00891-ADA
           Plaintiff,                          §     CIVIL ACTION 6:20-cv-00892-ADA
                                               §     CIVIL ACTION 6:20-cv-00893-ADA
                                               §     CIVIL ACTION 6:20-cv-00916-ADA
 v.                                            §     CIVIL ACTION 6:20-cv-00917-ADA
                                               §
                                               §
 HUAWEI TECHNOLOGIES CO.,                      §
 LTD. and HUAWEI                               §
 TECHNOLOGIES USA INC.,                        §
            Defendants.                        §

                        NOTICE OF APPEARANCE OF COUNSEL
TO THE HONORABLE COURT:

       Plaintiff hereby notifies the Court that Mark D. Siegmund of Walt Fair, PLLC, 1508 North

Valley Mills, Texas 76710 makes a formal entry of appearance in the above-styled and numbered

causes as counsel for Plaintiff, WSOU Investments, LLC. The undersigned counsel requests a copy

of all pleadings, discovery, correspondence and orders be sent to him.




Notice of Appearance of Counsel                                                        Page | 1
          Case 6:20-cv-00916-ADA Document 6 Filed 10/08/20 Page 2 of 2




DATED: October 8, 2020                      Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 8th day of October 2020.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund




Notice of Appearance of Counsel                                                          Page | 2
